DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 34 are objected to because of the following informalities:  
1. In claim 34 line 13, examiner recommend changing “the top cap” to “the first top cap”.  
2. In claim 35 line 5, examiner recommend changing “the top cap” to “the first top cap”.  
3. In claim 35 line 6, “apertures” needs to be changed to “aperture” (singular).
4. In claim 41 line 9, examiner recommend changing “the top cap” to “the first top cap” in two places.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-26 and 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Examiner recommend applicant to amend this limitation to “the second bracket” (Noted, it looks like the limitation meant to say the second bracket because it is the second bracket that belongs to the third connection structure according to claim 24).
Claim 39 recites “the top cap” in line 2.  It’s not clear which of the “first top cap” and “second top cap” is for that limitation.  Examiner recommend applicant to amend this limitation to “the second top cap”.
Claim 39 recites “the third connection structure comprises a second receiving bracket” in line 4 as well as “the third connection structure defines a second bracket aperture” in line 5-6.  It’s not clear if “second receiving bracket” is the same structure as “second bracket aperture”.  It looks like in claim 39, both “the second bracket aperture” and “second receiving bracket” receive some structure of the first bracket of the second top cap.  Therefore it looks like they are the same structure.  Examiner recommend applicant to clarify if the claim limitation intended to claim two different bracket apertures.

Allowable Subject Matter
Claims 23-24, 27-38 and 40-42 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art combination was Meether (US 20080245357).  While Meether teaches connection structure between a grill assembly (burner and cart system in the middle of fig 11) connected to a side assembly (cooking accessory 206 or 208, fig 11), Meether fails to teach the side system having a cart.  It would not have been obvious to add a cart to Meether’s system because doing so requires adding a cart to receive the cooking . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762